

 
NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE BORROWER UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(i) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (ii) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (iii) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 
CONVERTIBLE NOTE
 
Brooklyn, New York
 
_____ , 2007 (the "Issuance Date")
 $ _____________

 
FOR VALUE RECEIVED, Future Now, Inc., a Delaware corporation (the "Company"),
hereby promises to pay to the order of or registered assigns (the "Holder") the
principal amount of ___________ and No/100 Dollars on __, 2010 (the "Maturity
Date"), and to pay interest on the unpaid principal balance hereof at the rate
of Ten and ½ percent (10.5%) per annum from the Issuance Date in accordance with
the terms hereof or otherwise. The principal balance of this Note shall be
payable pursuant to Paragraph 1. Interest on this Note shall accrue and be
payable pursuant to Paragraph 1. Each capitalized term used herein, and not
otherwise defined, shall have the meaning ascribed thereto in the Subscription
Agreement, dated between the Company and the Holder (the "Subscription
Document"), pursuant to which this convertible note (the "Note") was originally
issued. The term "Note" and all reference thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented. This Note and the
Other Notes (as hereinafter defined) issued by the Company on the Issuance Date
pursuant to Subscription Documents executed by the Company and purchasers of the
Other Notes (collectively, the "Subscription Documents") are collectively
referred to in this Note as the "Notes."
 
1. Payments of Principal and Interest.
 
(a)  Payment of Principal. The principal balance of this Note shall be paid to
the Holder hereof on the Maturity Date. The Company shall not prematurely pay or
prepay any outstanding principal balance to the Holder.
 
(b)  Payment of Interest. Interest on the unpaid principal balance of this Note
shall accrue at a rate of Ten and ½ percent (10.5%) per annum commencing on the
Issuance Date. Interest shall be computed on the basis of a 365-day year and
actual days elapsed. Interest shall be due and payable semi-annually (“Payment
Date”), in arrears, with first payment due six months from Issuance date.
Payment will be made to the Holder within thirty days following a Payment Date
 
(c)  Default Interest. Any amount of principal or interest on this Note which is
not paid when due shall bear interest at the rate of eighteen percent (18%) per
annum from the date thereof until the same is paid ("Default Interest") and the
Holder, at the Holder's sole discretion, may include any accrued but unpaid
Default Interest in the Conversion Amount.
 
 (d) General Payment Provisions. All payments of principal and interest on this
Note shall be made in lawful money of the United States of America by check to
such account as the Holder may from time to time designate by written notice to
the Company in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day and, in the case of any interest payment
date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of interest due on such date. For purposes of this Note, "Business
Day" shall mean any day other than a Saturday, Sunday or a day on which
commercial banks in the State of New York are authorized or required by law or
executive order to remain closed.
 
2. Conversion of Note. At any time prior to the Maturity Date, this Note shall
be convertible into shares of the Company's common stock, par value $.001 per
share (the "Common Stock"), on the terms and conditions set forth in this
Paragraph 2.
 
1

--------------------------------------------------------------------------------


 
(a)  Certain Defined Terms. For purposes of this Note, the following terms shall
have the following meanings:
 
(1)  "Conversion Amount" means the sum of (A) the principal amount of this Note
to be converted with respect to which this determination is being made, (B)
accrued and unpaid interest, if so included at the Holder's sole discretion, and
(C) Default Interest, if any, on unpaid interest and principal, if so included
at the Holder's sole discretion.


(2)  "Conversion Price" means the lower of (i) the price per share issued in a
Qualified Financing or Acquisition, both as defined below, at a 20% discount, or
(ii) $3.25.


(3)  “Other Notes" means the convertible notes, other than this Note, issued by
the Company pursuant to Subscription Documents.
 
(4)  "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(b) Holder's Conversion Right. Unless otherwise converted, the Notes shall be
redeemed at the earlier of either (i) three years from the Issuance Date, or;
(ii) the date upon which the Company completes the sale of Common Stock (or like
security, including convertible debt instruments) for aggregate proceeds of at
least Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000) (the
“Qualified Financing”), or; (iii) the closing of a material acquisition of the
Company, and Change of Control, as defined, whether by merger, recapitalization,
sale of assets or other similar material transaction (an “Acquisition”). Change
of Control shall mean the sale and/or transfer of in excess of 50% of then
outstanding voting stock of the Company in a transaction, Acquisition or
Qualified Financing.
 
At the Note holder’s option, all, or a portion of the principal, accrued
interest, and if applicable Default Interest on the Notes may be converted into
shares of the Company’s Common Stock along with a Qualified Financing or
Acquisition at the Conversion Price noted above or at any point through the
delivery of the Conversion Notice provided under Exhibit I.
 
The Holder shall be required to request conversions in increments of $1,000 or
more. The Company shall not issue any fraction of a share of Common Stock upon
any conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. 
 
(c) Note Redemption Feature. This Note also contains an automatic principal
Redemption Feature which requires the Company to escrow three and one-half
percent (3.5%) of its gross revenues in a separate bank account (“Redemption
Funds”) and redeem this Note on a semi-annual basis (“Measurement Period”) until
such time that the total principal has been repaid. The first payment due under
this Redemption Feature will be for the measurement period of April 1, 2007
through March 31, 2008. The initial payment will be payable pro-rata to the
Holders on or before May 1, 2008 and be paid out prorata to Holders of record on
a basis of the percentage of a Holder’s individual Note balance to the total
outstanding Notes. Thereafter, the Redemption Funds will be distributed pro-rata
among the holders of the Notes within thirty (30) business days after the end of
each semi-annual Measurement Period. Until such a time that the Principal,
Interest and, if applicable, Default Interest due under the Notes is fully
repaid, the total Redemption Funds will be paid out for each Measurement Period,
irrespective of the aggregate amount of Notes issue under the Subscription
Documents.
 
(d) Conversion Amount of this Note pursuant to Paragraph 2.(b) shall be
determined according to the following formula (the "Conversion Rate"):
 
Conversion Amount
 
Conversion Price
 
The number of shares into which the Notes are convertible will equal the
quotient of the converted principal and interest divided by the lower of (i) the
price per share issued in a Qualified Financing or Acquisition at a twenty
percent (20%) discount, or (ii) $3.25 (item (i) or (ii), the “Conversion
Price”).


(e) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:
 
(1)  Holder's Delivery Requirements. To convert this Note into shares of Common
Stock on any date set forth in the Conversion Notice by the Holder (the
"Conversion Date"), the Holder hereof shall (A) transmit by facsimile (or
otherwise deliver), for receipt on or prior to 11:59 p.m., Eastern Time on such
date, a copy of a fully executed notice of conversion in the form attached
hereto as Exhibit I (the "Conversion Notice") to the Company; and (B) surrender
to a common carrier for delivery to the Company as soon as practicable following
the date of the Conversion Notice original of the Note being converted.
 
2

--------------------------------------------------------------------------------


 
(2)  Company's Response. Upon receipt by the Company of a copy of a Conversion
Notice, the Company shall as soon as practicable, but in no event later than
five (5) Business Days after receipt of such Conversion Notice, send, via
facsimile and overnight courier, a confirmation of receipt of such Conversion
Notice (the "Conversion Confirmation") to such Holder indicating that the
Company will process such Conversion Notice in accordance with the terms herein.
Within fifteen (15) Business Days after the date of the Conversion Confirmation,
the Company shall issue and surrender to a common carrier for delivery to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder, for the number of shares of Common Stock to which the Holder
shall be entitled. If less than the full principal amount of this Note is
submitted for conversion, then the Company shall within fifteen (15) Business
Days after receipt of the Note and at its own expense, issue and deliver to the
Holder a new Note for the outstanding principal amount not so converted;
provided that such new Note shall be substantially in the same form as this
Note.
 
(3)  Record Holder. The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder or holders of such shares of Common Stock on the
Conversion Date.
 
(f)   Taxes. The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Common Stock upon the conversion of
Notes.
 
(g)  Adjustments to Conversion Price. If the Company at any time subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased.
 
3. Other Rights of Holders.
 
(a) Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company's assets to another Person or other
transaction which is effected in such a way that holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as "Organic Change." Prior to the consummation of any (i) Organic
Change or (ii) other Organic Change following which the Company is not a
surviving entity, the Company will secure from the Person purchasing such assets
or the successor resulting from such Organic Change (in each case, the
"Acquiring Entity") a written agreement (in form and substance reasonably
satisfactory to the holders of a majority of the Notes then outstanding) to
deliver to each Holder in exchange for this Note, a security of the Acquiring
Entity evidenced by a written instrument substantially similar in form and
substance to this Note, and reasonably satisfactory to the Holders of a majority
of the Conversion Amount of the Notes then outstanding. Prior to the
consummation of any other Organic Change, the Company shall make appropriate
provision (in form and substance reasonably satisfactory to the Holders of a
majority of the Conversion Amount of the Notes then outstanding) to ensure that
each of the Holders will thereafter have the right to acquire and receive in
lieu of or in addition to (as the case may be) the shares of Common Stock
immediately theretofore acquirable and receivable upon the conversion of such
Holder's Note, such shares of stock, securities or assets that would have been
issued or payable in such Organic Change with respect to or in exchange for the
number of shares of Common Stock which would have been acquirable and receivable
upon the conversion of such Holder's Note as of the date of such Organic Change
(without taking into account any limitations or restrictions on the
convertibility of the Note).
 
4.  Out of State Execution. The Company and the Holder hereby acknowledge that
this Note maybe executed by the Company outside the State of New York and
delivered to Holder outside the State of New York. Further, the Holder
acknowledges that the Holder may take possession and custody of the Note outside
the State of New York.
 
5.  Reservation of Shares. The Company shall at all times, so long as any
principal amount of the Notes is outstanding, reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the conversion of the Notes, such number of shares of Common Stock as shall at
all times be sufficient to effect the conversion of all of the principal amount
of the Notes then outstanding; provided that the number of shares of Common
Stock so reserved shall at no time be less than one hundred ten percent (110%)
of the number of shares of Common Stock for which the principal amount of the
Notes are at any time convertible. The initial number of shares of Common Stock
reserved for conversions of the Notes and each increase in the number of shares
so reserved shall be allocated pro rata among the Holders of the Notes based on
the principal amount of the Notes held by each Holder at the time of issuance of
the Notes or increase in the number of reserved shares, as the case may be. In
the event a Holder shall sell or otherwise transfer any of such Holder's Notes,
each transferee shall be allocated a pro rata portion of the number of reserved
shares of Common Stock reserved for such transferor. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Notes shall be
allocated to the remaining Holders, pro rata based on the principal amount of
the Notes then held by such Holders.
 
3

--------------------------------------------------------------------------------


 
6.  Voting Rights. Holders shall have no voting rights, except as required by
law, including but not limited to the New York Business Corporation Act and as
expressly provided in this Note.
 
7.  Reissuance of Note. In the event of a conversion or redemption pursuant to
this Note of less than all of the Conversion Amount represented by this Note,
the Company shall promptly cause to be issued and delivered to the Holder, upon
tender by the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note.
 
8.  Defaults and Remedies.
 
(a) Events of Default. An "Event of Default" is: (i) default for thirty (30)
days in payment of interest or Default Interest on this Note; (ii) default in
payment of the principal amount of this Note when due; (iii) failure by the
Company for thirty (30) days after notice to it to comply with any other
material provision of this Note; (iv) if the Company pursuant to or within the
meaning of any Bankruptcy Law; (A) commences a voluntary case; (B) consents to
the entry of an order for relief against it in an involuntary case; (C) consents
to the appointment of a Custodian of it or for all or substantially all of its
property; (D) makes a general assignment for the benefit of its creditors; or
(E) admits in writing that it is generally unable to pay its debts as the same
become due; or (vi) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (I) is for relief against the Company in an
involuntary case; (2) appoints a Custodian of the Company or for all or
substantially all of its property; or (3) orders the liquidation of the Company
or any subsidiary, and the order or decree remains unstayed and in effect for
thirty (30) days. The Term "Bankruptcy Law" means Title I 1 , U.S. Code, or any
similar Federal or State Law for the relief of debtors. The term "Custodian"
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.
 
(b) Remedies. If an Event of Default occurs and is continuing, the Holder of
this Note may declare all of this Note, including any interest and Default
Interest and other amounts due, to be due and payable immediately.
 
9.  Vote to Change the Terms of this Note. This Note and any provision hereof
may only be amended by an instrument in writing signed by the Company and
holders of a majority of the aggregate Conversion Amount of the Notes then
outstanding.
 
10.  Lost or Stolen Note. Upon receipt by the Company of evidence satisfactory
to the Company of the loss, theft, destruction or mutilation of this Note, and,
in the case of loss, theft or destruction, of an indemnification undertaking by
the Holder to the Company in a form reasonably acceptable to the Company and, in
the case of mutilation, upon surrender and cancellation of the Notes, the
Company shall execute and deliver a new Note of like tenor and date and in
substantially the same form as this Note; provided, however, the Company shall
not be obligated to re-issue a Note if the Holder contemporaneously requests the
Company to convert such remaining principal amount into Common Stock.
 
11.  Payment of Collection, Enforcement and Other Costs. If: (i) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (ii) an attorney is retained to
represent the Holder of this Note in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors' rights and involving a
claim under this Note, then the Company shall pay to the Holder all reasonable
attorneys' fees, costs and expenses incurred in connection therewith, in
addition to all other amounts due hereunder.
 
12.  Cancellation. After all principal and accrued interest at any time owed on
this Note has been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.
 
13.  Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.
 
14.  Governing Law. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the laws of the State of New
York, without giving effect to provisions thereof regarding conflict of laws.
Each party hereby irrevocably submits to the non-exclusive jurisdiction of the
state and federal courts sitting in Kings County, New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by sending by certified mail or overnight courier a
copy thereof to such party at the address for such notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
4

--------------------------------------------------------------------------------


 
15.  Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit a Holder's right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to each Holder of Notes that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).
 
16.  Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any person as the drafter
hereof.
 
17.  Failure or Indulgence Not Waiver. No failure or delay on the part of this
Note in the exercise of any power, right or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
18.  Registration Rights. The Holder shall have such registration rights with
respect to the number of shares of Common Stock issuable upon exercise of the
Conversion of the Note (the "Registrable Securities") as is set forth in the
Registration Rights Agreement among the Company and the Holder. 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed by Jeffrey
Eisenberg, its Chief Executive Officer, on and as of the Issuance Date.
 

      Future Now, Inc.                    

--------------------------------------------------------------------------------

Jeffrey Eisenberg, CEO
   

 
5

--------------------------------------------------------------------------------



EXHIBIT I: CONVERSION NOTICE
 
Reference is made to the Convertible Note issued by Future Now Inc. (the
"Note"). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert a portion or all of the principal balance of the Note,
indicated below into shares of Common Stock, par value $.001 per share (the
"Common Stock"), of the Company, by tendering the Note specified below as of the
date specified below.


Date of Conversion:
 
Aggregate Principal Amount to be converted:
 
No(s). of Note to be converted:
     
Please confirm the following information:
     
Conversion Amount:
 
Conversion Price:
 
Number of shares of Common Stock to be issued:
 

 
Please issue the Common Stock into which the Note is being converted in the name
of the Holder of the Note and to the following address:
 
 
 
Telephone Number: Facsimile Number:
 

 
Authorization:

      By:    
Title:

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

 
 

Dated:
 
Please issue a new Note(s) for the outstanding principal balance in the name of
the Holder and to the following address:
 

--------------------------------------------------------------------------------

 
Outstanding Principal Balance:
      
Telephone No.: Facsimile No.: Authorization:
     
 
                          By:     Title:

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

 

 
Dated:

6

--------------------------------------------------------------------------------


 
WARRANT AGREEMENT
 
WARRANT AGREEMENT (the "Convertible Note Warrant Agreement"), dated as of this _
day of ____, 2007 (the "Effective Date"), by and among Future Now, Inc., a
Delaware corporation (the "Company"), and the investors signatory hereto
(collectively, the “Warrant holders" and each, a "Warrant holder").
 
Each of the Warrant holders have executed a Subscription Agreement (each, a
"Convertible Note") for the purchase of Convertible Note Units (as defined
therein) consisting of a convertible note (the "Convertible Note") and warrants
to purchase shares of the Company common stock, par value $.001 (the "Common
Stock"). This Convertible Note Warrant Agreement is being executed in connection
with the purchase of the Convertible Note Units.
 
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Subscription Agreement. In addition, certain capitalized
terms used herein are defined in Paragraph 13.
 
In consideration of the parties mutual covenants and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


1.  Issuance of Warrant.


(a)  The Company hereby issues and grants to each Warrant holder warrants (a
"Convertible Note Warrant") to purchase shares of Common Stock in an amount
equal to the product obtained by multiplying (x) the Principal Amount (as such
term is defined in the certain Convertible Note executed as of an even date
herewith) of the Convertible Note by thirty-two percent (32%). The Common Stock
issuable upon exercise of the Convertible Note Warrants being collectively
referred to herein as the "Warrant Shares." Each Convertible Note Warrant shall
entitle the holder thereof, subject to the satisfaction of the conditions to
exercise set forth in Paragraph 7 of this Convertible Note Warrant Agreement, to
purchase, on or prior to 5:00 p.m., New York City time, on ___, 20__, (the
"Warrant Expiration Date") that number of Warrant Shares equal to the quotient
obtained by multiplying one (1) by the number of Convertible Note Warrants
granted pursuant hereto. If not sooner expired pursuant to the terms hereof, the
Convertible Note Warrants, and any and all rights of exercise thereof, shall
expire on the Warrant Expiration Date, The Warrant Shares issuable under this
Convertible Note Warrant Agreement and the Exercise Price are subject to
adjustment pursuant to Paragraph 8 of this Convertible Note Warrant Agreement.
 
(b)  Subject to the adjustments contained in Paragraph 8, the "Exercise Price"
per Warrant Share shall be seventy-five cents ($0.75).
 
2.  Form of Warrant Certificates. Within twenty one (21) business days after the
Closing (as defined in the Convertible Note), with respect to each respective
Warrant holder, the Company shall cause to be executed and delivered to such
Warrant holder one or more certificates evidencing the Convertible Note Warrants
(the "Warrant Certificates") to which such Warrant holder is entitled. Each
Warrant Certificate delivered hereunder shall be substantially in the form set
forth in Exhibit 1 attached hereto and may have such letters, numbers or other
identification marks and legends, summaries or endorsements printed thereon as
the Company may deem appropriate (provided same are not inconsistent with the
terms of this Convertible Note Warrant Agreement) or as may be required by
applicable law, rule or regulation. Each Warrant Certificate shall be dated as
of the Effective Date (first defined above).
 
3. Execution of Warrant Certificates.
 
(a)  Each Warrant Certificate delivered hereunder shall be signed on behalf of
the Company by one (1) officer of the Company. Each such signature may be in the
form of a facsimile thereof and may be imprinted or otherwise reproduced on the
Warrant Certificates.
 
(b)  If any officer of the Company who signed any Warrant Certificate ceases to
be an officer of the Company before the Warrant Certificate so signed shall have
been delivered by the Company, such Warrant Certificate nevertheless may be
delivered as though such person had not ceased to be an officer of the Company.
 
4.  Registration. Warrant Certificates shall be issued in registered form only.
The Company will keep or cause to be kept books for registration of ownership
and transfer of each Warrant Certificate issued pursuant to this Convertible
Note Warrant Agreement. Each Warrant Certificate issued pursuant to this
Convertible Note Warrant Agreement shall be numbered by the Company and shall be
registered by the Company in the name of the holder thereof (initially, the
Warrant holder). The Company may deem and treat the registered holder of any
Warrant Certificate as the absolute owner thereof (notwithstanding any notation
of ownership or other writing thereon made by anyone) for the purpose of any
exercise thereof and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
 
7

--------------------------------------------------------------------------------


 
5. Transfers and Exchanges.
 
(a)  Transfers. Subject to the provisions of this Paragraph 5, the Convertible
Note Warrants are transferable, in whole or in part, upon surrender of the
Warrant Certificates evidencing such Convertible Note Warrants at the office of
the Company, together with a written assignment in the form of the assignment
appearing at the end of the form of Warrant Certificate attached hereto as
Exhibit 1, duly executed by the registered holder thereof or its agent or
attorney. Upon such surrender, the Company shall, subject to this Paragraph 5,
register or cause the registration of the transfer upon the books maintained by
or on behalf of the Company for such purpose. If the Convertible Note Warrants
evidenced by any Warrant Certificate are to be transferred in whole, the Company
shall execute and deliver a new Warrant Certificate or Warrant Certificates in
the name of the assignee or assignees in the denominations specified in the
instrument of assignment. If the Convertible Note Warrants evidenced by any
Warrant Certificate are to be transferred in part, the Company shall execute and
deliver a new Warrant Certificate or Warrant Certificates to and in the name of
the assignee or assignees in the denominations specified in the instrument of
assignment and a new Warrant Certificate to and in the name of the assigning
holder in an amount equal to the number of Convertible Note Warrants evidenced
by the surrendered Warrant Certificate that were not transferred.
 
(b)  Restrictions on Transfer. Unless otherwise consented to by the Company, no
Warrant may be sold, pledged, hypothecated, assigned, conveyed, transferred or
otherwise disposed of (each, a "transfer") unless (i) the transfer complies with
all applicable securities laws and the provisions of this Convertible Note
Warrant Agreement and (ii) the transferee agrees in writing to be bound by the
terms of this Convertible Note Warrant Agreement.


(c)  Exchanges. Convertible Unit Warrant Certificate may be exchanged, at the
option of the holder thereof, upon surrender of such Warrant Certificate at the
office of the Company, for one or more other Warrant Certificates of like tenor
and representing in the aggregate the same number of Convertible Note Warrants
as was represented by the surrendered Warrant Certificate.


(c)  Cancellation. Warrant Certificates surrendered for transfer or exchange
shall be canceled by the Company.


6.  Mutilated or Missing Warrant Certificates. If any Warrant Certificate is
mutilated, lost, stolen or destroyed, the Company shall issue, upon surrender
and cancellation of any mutilated Warrant Certificate, or in lieu of and
substitution for any lost, stolen or destroyed Warrant Certificate, a new
Warrant Certificate of like tenor and representing an equal number of
Convertible Note Warrants. In the case of a lost, stolen or destroyed Warrant
Certificate, a new Warrant Certificate shall be issued by the Company only upon
the Company's receipt of reasonably satisfactory evidence of such loss, theft or
destruction and, if requested, an indemnity or bond reasonably satisfactory to
the Company.
 
7.  Exercise of Convertible Note Warrants. 
 
(a)  Exercise. Subject to the terms and conditions set forth in this Paragraph
7, at any time and from time to time prior to the Warrant Expiration Date the
Convertible Note Warrants may be exercised for that number of Warrant Shares as
may be determined appropriate by the Warrant holder. Should a Warrant holder
fail to exercise this Convertible Note Warrant in full prior to the Warrant
Expiration Date, then the entitlement of such Warrant holder to the Warrant
Shares shall be automatically cancelled and void. In order to exercise the
Convertible Note Warrants, a Warrant holder shall deliver to the Company the
following: (i) a written notice, in the form of the Election to Purchase
appearing at the end of the form of Warrant Certificate attached hereto,
indicating the election of such Warrant holder to exercise the Convertible Note
Warrants for all or such portion of the Warrant Shares as identified by the
Warrant holder therein; (ii) the Warrant Certificate or Warrant Certificates
evidencing the Convertible Note Warrants being exercised; and (iii) payment of
the aggregate Exercise Price.
 
(b)  Payment of Exercise Price. Payment of the Exercise Price with respect to
that portion of the Convertible Note Warrants being exercised hereunder shall be
made by the payment by the Warrant holder to the Company, in cash, by cashier's
check or wire transfer, of an amount equal to the Exercise Price multiplied by
the number of Warrant Shares being acquired by the exercise of the Convertible
Note Warrants.
 
(c) Payment of Taxes. The Company shall be responsible for paying any and all
issue, documentary, stamp or other taxes that may be payable in respect of any
issuance or delivery of Warrant Shares on exercise of the Convertible Note
Warrants, except in the case where any Warrant Shares shall be registered in a
name or names other than the name of the holder of a Convertible Note Warrant.
In the event that Warrant Shares shall be registered in a name or names other
than the name of the holder of a Convertible Note Warrant, funds sufficient to
pay all transfer taxes, if any, which shall be payable upon the execution and
delivery of such Warrant Shares shall be paid by the holder thereof to the
Company at the time a Warrant holder delivers such Convertible Note Warrants to
the Company for exercise.
 
8

--------------------------------------------------------------------------------


 
(d) Delivery of Warrant Shares. Upon receipt of the items referred to in
Paragraph 7. (a), the Company shall, as promptly as practicable, and in any
event within three (3) Business Days thereafter, execute and deliver or cause to
be executed and delivered, to or upon the written order of the Warrant holder
exercising the Convertible Note Warrants, and in the name of such Warrant holder
or such designee of such Warrant holder, a share certificate or share
certificates representing the number of Warrant Shares to be issued on exercise
of the Convertible Note Warrants and enter full details of such issuance in the
stock register of the Company in order to confer upon the Warrant holder or the
designee of such Warrant holder legal title thereto. The share certificate or
share certificates issued to such Warrant holder or its designee shall bear any
restrictive legend required under applicable law, rule or regulation. The share
certificate or share certificates so delivered (and the entry in the stock
register) shall be registered or made, as the case may be, in the name of such
Warrant holder or such other name as shall be designated in said notice. A
Convertible Note Warrant shall be deemed to have been exercised and such share
certificate or share certificates shall be deemed to have been issued, and such
holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
that such notice, together with payment of the aggregate Exercise Price and the
Warrant Certificate or Warrant Certificates evidencing the Convertible Note
Warrants to be exercised, is received by the Company as aforesaid and the
corresponding entries are made in the stock register of the Company. If the
Convertible Note Warrants evidenced by any Warrant Certificate are exercised in
part, the Company shall, at the time of delivery of the share certificate or
share certificates, deliver to the holder thereof a new Warrant Certificate
evidencing the Convertible Note Warrants that were not exercised or surrendered,
which shall in all respects (other than as to the number of Convertible Note
Warrants evidenced thereby) be identical to the Warrant Certificate being
exercised. Any Warrant Certificates surrendered upon exercise of Convertible
Note Warrants shall be canceled by the Company.


(e) Cashless Exercise.


7.e.1 Determination of Amount. In lieu of the payment of the Exercise Price in
the manner required by Section 7 (b) the Holder shall have the right (but not
the obligation) to pay the Exercise Price for the shares of Common Stock being
purchased with this Convertible Note Warrant Agreement upon exercise by the
surrender to the Company of any exercisable but unexercised portion of this
Convertible Note Warrant having a "Value" (as defined below), at the close of
trading on the last trading immediately preceding the exercise of this Warrant,
equal to the Exercise Price multiplied by the number of shares being purchased
upon exercise ("Cashless Exercise Right"). The sum of (a) the number of shares
being purchased upon exercise of the non-surrendered portion of this Convertible
Note Warrant pursuant to this Cashless Exercise Right and (b) the number of
shares underlying the portion of this Convertible Note Warrant being
surrendered, shall not in any event be greater than the total number of shares
of Common Stock purchasable upon the complete exercise of this Convertible Note
Warrant if the Exercise Price were paid in cash. The "Value" of the portion of
the Convertible Note Warrant being surrendered shall equal the remainder derived
from subtracting (a) the Exercise Price multiplied by the number of shares
underlying the portion of this Convertible Note Warrant being surrendered from
(b) the Market Price of the shares multiplied by the number of shares underlying
the portion of this Convertible Note Warrant being surrendered. As used herein,
the term "Market Price" at any date shall be deemed to be the last reported sale
price of the Common Stock on such date, or, in case no such reported sale takes
place on such day, the average of the last reported sale prices for the
immediately preceding three trading days, in either case as officially reported
by the principal securities exchange on which the Common Stock is listed or
admitted to trading, or, if the Common Stock is not listed or admitted to
trading on any national securities exchange or if any such exchange on which the
Common Stock is listed is not its principal trading market, the last reported
sale price as furnished by the NASD through the Nasdaq National Market or
SmallCap Market, or, if applicable, the OTC Bulletin Board, or if the Common
Stock is not listed or admitted to trading on the Nasdaq National Market or
SmallCap Market or OTC Bulletin Board or similar organization, as determined in
good faith by resolution of the Board of Directors of the Company, based on the
best information available to it.


7.e.2 Mechanics of Cashless Exercise. The Cashless Exercise Right may be
exercised by the Holder on any business day on or after the Commencement Date
and not later than the Expiration Date by delivering the Election to Purchase
form attached hereto with the cashless exercise section completed to the
Company, exercising the Cashless Exercise Right and specifying the total number
of shares of Common Stock the Holder will purchase pursuant to such Cashless
Exercise Right.


7.e.3 Validity. The foregoing provisions of this Section shall not apply if the
securities to be issued upon exercise of the Cashless Exercise Right may not be
validly issued under the laws of the jurisdiction of incorporation of the
Company.
 
9

--------------------------------------------------------------------------------


 
8. Adjustment of Number of Warrant Shares Issuable Upon Exercise and Adjustment
of Exercise Price.
 
(a) Stock Dividends, Subdivisions and Combinations. If at any time after the
date hereof the Company shall: (i) pay a dividend, or make any other
distribution of, additional shares of Common Stock to all holders of its Common
Stock (other than pursuant to the exercise of Convertible Note Warrants);
subdivide its outstanding shares of Common Stock into a larger number of shares
of Common Stock; or (iii) combine its outstanding shares of Common Stock into a
smaller number of shares of Common Stock, then the number of Warrant Shares for
which each Convertible Note Warrant is exercisable immediately after the
occurrence of any such event shall be proportionately increased in the case of
(i) and (ii) above and proportionately decreased in the case of (iii) above.
 
(b) Certain Other Distributions. If at any time after the date hereof the
Company shall make any dividend, or any other distribution by the Company to the
holders of its Common Stock, of any shares of capital stock of the Company,
evidences of indebtedness of the Company, cash or other assets (including
rights, warrants, convertible securities or other securities (of the Company or
any other Person)), other than any dividend or distribution (i) upon a capital
reorganization, reclassification, merger or consolidation to which Paragraph
8.(c) applies, or (ii) of any common stock referred to in Paragraph 8.(a), then
(x) the number of Warrant Shares for which each Convertible Note Warrant is
exercisable shall be adjusted to equal the product obtained by multiplying the
number of shares of Common Stock for which one Convertible Note Warrant is
exercisable immediately prior to such distribution by a fraction (A) the
numerator of which shall be the Current Market Price per share of Common Stock
at the time of such distribution and (B) the denominator of which shall be the
Current Market Price per share of Common Stock minus the amount allocable to one
share of Common Stock of the fair value (as determined in good faith by the
Board of Directors of the Company) of any and all such evidences of
indebtedness, shares of stock, other securities or property so distributed.
 
(c) Upon Reclassifications, Reorganizations, Consolidations or Mergers. In the
event of any capital reorganization of the Company, any reclassification of the
stock of the Corporation (other than a change in par value or from par value to
no par value or from no par value to par value or as a result of a stock
dividend or subdivision, split-up or combination or reverse split of shares), or
any consolidation or merger of the Company with or into another Person (where
the Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock), except in the case of a merger
-5- or consolidation to which clause (i) of the last sentence of this Paragraph
8.(c) applies, each Convertible Note Warrant, effective at the close of business
on the date such reorganization, reclassification, consolidation, or merger
shall become effective, shall thereafter be exercisable for the kind and number
of shares of stock or other securities or property, (including cash) receivable
upon the consummation of such reorganization, reclassification, consolidation or
merger, by a holder of the number of shares of Common Stock deliverable
(immediately prior to the time of such reorganization, reclassification,
consolidation or merger) upon exercise of such Convertible Note Warrant and
otherwise shall have the same terms and conditions applicable immediately prior
to such time of such reorganization, reclassification, consolidation or merger.
The provisions of this clause shall similarly apply to successive
reorganizations, reclassifications, consolidations, or mergers. The Corporation
shall not effect any such reorganization, reclassification, consolidation or
merger unless, (i) in the case of a merger or consolidation in which the
consideration receivable upon consummation of such merger or consolidation by a
holder of shares of Common Stock consists solely of cash, either (x)
simultaneously with the consummation thereof, the Corporation shall pay to the
Holder of the Warrant Certificate evidencing such Convertible Note Warrants an
amount in cash equal to (A) the amount in cash that would be received upon such
consummation by a holder of the number of shares of Common Stock deliverable
(immediately prior to such consummation) upon exercise of such Convertible Note
Warrants less (B) the Exercise Price or (y) the Exercise Price for any
Convertible Note Warrant exceeds the amount in cash that would be so received or
(ii) in all other cases, prior to the consummation thereof, the successor
corporation (if other than the Corporation) resulting from such reorganization,
reclassification, consolidation, or merger shall assume, by written instrument,
the obligation to deliver to the holders of this Convertible Note Warrant such
shares of stock, securities or property, including cash, which, in accordance
with the foregoing provisions, such holders shall be entitled to receive upon
such exercise.
 
(d)  Exercise Price Adjustment. Whenever the number of Warrant Shares into which
a Convertible Note Warrant is exercisable is adjusted as provided in Paragraphs
8.(a) and 8.(b), the Exercise Price payable upon exercise of the Convertible
Note Warrant shall simultaneously be adjusted by multiplying such Exercise Price
immediately prior to such adjustment by a fraction, the numerator of which shall
be the number of shares of Common Stock into which such Convertible Note Warrant
was exercisable immediately prior to such adjustment, and the denominator of
which shall be the number of shares of Common Stock into which such Convertible
Note Warrant was exercisable immediately thereafter.
 
(e)  Notice of Certain Events, Upon the occurrence of any event resulting in an
adjustment in the number of Warrant Shares (or other stock or securities or
property) receivable upon the exercise of the Convertible Note Warrants or the
Exercise Price, the Company shall promptly thereafter (i) compute such
adjustment in accordance with the terms of the Convertible Note Warrants, (ii)
prepare a certificate setting forth such adjustment and showing in detail the
facts upon which such adjustment is based, and (iii) promptly mail copies of
such certificate to each Warrant holder.
 
9.  Reservation of Shares. The Company shall at all times reserve and keep
available, free from preemptive rights, out of the aggregate of its authorized
but unissued share capital, the aggregate number of the Warrant Shares
deliverable upon the exercise of all outstanding Convertible Note Warrants, for
the purpose of enabling it to satisfy any obligation to issue the Warrant Shares
upon the due and punctual exercise of the Convertible Note Warrants, through
5:00 p.m., New York City time, on the Warrant Expiration Date.
 
10

--------------------------------------------------------------------------------


 
10.  No Impairment. The Company shall not, by amendment of its organizational
documents, or through reorganization, consolidation, merger, dissolution,
issuance or sale of securities, sale of assets or any other voluntary action,
willfully avoid or seek to avoid the observance or performance of any of the
terms of the Convertible Note Warrants or this Convertible Note Warrant
Agreement, and shall at all times in good faith assist in the carrying out of
all such terms and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of Warrant holder under the
Convertible Note Warrants and this Convertible Note Warrant Agreement against
wrongful impairment. Without limiting the generality of the foregoing, the
Company: (i) shall not set or increase the par value of any Warrant Shares above
the amount payable therefor upon exercise, and (ii) shall take all actions that
are necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable Warrant Shares upon the exercise of the
Convertible Note Warrants.
 
11.  No Rights or Liabilities as Shareholder. No holder, as such, of any Warrant
Certificate shall be entitled to vote, receive dividends or be deemed the holder
of Shares which may at any time be issuable on the exercise of the Convertible
Note Warrants represented thereby for any purpose whatever, nor shall anything
contained herein or in any Warrant Certificate be construed to confer upon the
holder of any Warrant Certificate, as such, any of the rights of a shareholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
Common Stock, reclassification of Common Stock, change of par value or change of
Common Stock to no par value, consolidation, merger, conveyance or otherwise),
or to receive notice of meetings or other actions affecting stockholders or to
receive dividend or subscription rights, or otherwise, until such Warrant
Certificate shall have been exercised in accordance with the provisions hereof
and the receipt and collection of the Exercise Price and any other amounts
payable upon such exercise by the Company. No provision hereof, in the absence
of affirmative action by Warrant holder to purchase Warrant Shares shall give
rise to any liability of such holder for the Exercise Price or as a shareholder
of the Company, whether such liability is asserted by the Company or by
creditors of the Company.
 
12.  Fractional Interests. Notwithstanding the provisions of the Articles of
Incorporation of the Company, the Company shall not be required to issue
fractional shares of Common Stock upon exercise of the Convertible Note Warrants
or to distribute certificates that evidence fractional shares of Common Stock.
If any fraction of a Warrant Share would, except for the provisions of this
Paragraph 12, be issuable on the exercise of a Warrant, the number of Warrant
Shares to be issued by the Company shall be rounded to the nearest whole number,
with one-half or greater being rounded up, and less than one-half being rounded
down.
 
13.  Additional Definitions. Unless the context otherwise requires, the terms
defined in this Paragraph 13, whenever used in this Convertible Note Warrant
Agreement shall have the respective meanings hereinafter specified and words in
the singular or in the plural shall each include the singular and the plural and
the use of any gender shall include all genders.
 
(a)  "Affiliate" shall mean, with respect to any Person, any officer or director
of such Person, or any other Person directly or indirectly controlling,
controlled by, or under common control with such Person. For purposes of this
definition, "control" means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.
 
(b)  "Business Day" shall mean any day other than a Saturday or a Sunday or any
day on which banks located in New York, New York are authorized or obligated to
close.
 
(c)  "Common Stock" means the common stock, par value $.001 per share, of the
Company.
 
(d)  "Current Market Value" per share of Common Stock or any other security on
any date of determination means: (i) the average of the daily closing sale
prices for each of 15 trading days immediately preceding such date (or such
shorter number of days during which such security has been listed or traded), if
the security has been listed on the New York Stock Exchange, the American Stock
Exchange or other national securities exchange or the NASDAQ National Market for
at least 10 trading days prior to such date; (ii) if such security is not so
listed or traded, the average of the daily closing bid prices for each of the 15
trading days immediately preceding such date or such shorter number of days
during which such security had been quoted), if the security has been quoted on
a national over-the-counter market for at least 10 trading days; and (iii)
otherwise, the value of the security most recently determined as of a date
within the six months preceding such day by the Board of Directors of the
Company in good faith,
 
(e)  "Person" shall mean any corporation, association, partnership, joint
venture, trust, organization, business, individual, government or political
subdivision thereof or governmental body,
 
11

--------------------------------------------------------------------------------


 
14. Miscellaneous.
 
(a)  Additional Parties. The parties hereto agree that subsequent Persons who
purchase Convertible Note Units by executing a Subscription Agreement shall,
upon execution of a counterpart signature page hereto, be added as a party to
this Convertible Note Warrant Agreement and have all rights and privileges of a
Warrant holder and be subject and bound by all the terms and conditions hereof
as if such subsequent party was one of the Warrant holders on the date hereof.
 
(b)  Amendments and Waivers, This Convertible Note Warrant Agreement ma)/ be
supplemented or amended only by a subsequent writing signed by each of the
parties hereto (or their successors or permitted assigns), and any provision
hereof may be waived only by a written instrument signed by the party charged
therewith,
 
(c)  Counterparts. This Convertible Note Warrant Agreement may be executed in
counterparts and each such counterpart shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.


(d)  Entire Agreement. This Convertible Note Warrant Agreement and the other
documents, instruments and agreements executed in connection herewith constitute
the entire agreement by, between and among the parties as to the subject matter
hereof and merges and supersedes any prior discussions, understandings and
agreements of any and every nature by, between and among them as to the subject
matter hereof.


(e)  Governing Law. THIS CONVERTIBLE NOTE WARRANT AGREEMENT SHALL BE GOVERNED,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS, RULES OR PRINCIPLES.


(f)  Jurisdiction and Venue. ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS
CONVERTIBLE NOTE WARRANT AGREEMENT SHALL BE BROUGHT IN THE COURTS OF KINGS
COUNTY IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
NEW YORK CITY DISTRICT OF NEW YORK. THE PARTIES HEREBY ACCEPT THE EXCLUSIVE
JURISDICTION OF THOSE COURTS FOR THE PURPOSE OF ANY SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING RISING OUT OF OR RELATING
TO THIS SUBSCRIPTION CONVERTIBLE NOTE WARRANT AGREEMENT OR ANY JUDGMENT ENTERED
BY ANY COURT IN RESPECT THEREOF BROUGHT IN ANY OF THE ABOVE DESCRIBED COURTS AND
HEREBY FURTHER IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN KINGS COUNTY, NEW YORK, HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
THE PARTIES, FURTHER, CONSENT TO SERVICE OF PROCESS IN ANY SUCH ACTION OR LEGAL
PROCEEDING BY MEANS OF REGISTERED MAIL OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, IN CARE OF THE ADDRESS SET FORTH IN THE CONVERTIBLE NOTE EXECUTED BY
SUCH PARTY OR SUCH OTHER ADDRESS AS EITHER PARTY MAY FURNISH IN WRITING TO THE
OTHER, PROVIDED PROCESS IS ACTUALLY RECEIVED.


(g)  Notices. Unless otherwise provided, any notice required or permitted by
this Convertible Note Warrant Agreement shall be in writing and shall be deemed
sufficient upon delivery, when delivered personally or by overnight courier or
sent by telegram or fax, or forty-eight (48) hours after being deposited in the
United States mail as certified or registered mail with postage prepaid, and
addressed to the party to be notified at such party's address as set forth in
the Convertible Note Unit Securities Purchase Agreement executed by such party
or as subsequently modified by written notice.
 
(h)  Sections and Headings. The sections and headings used in this Convertible
Note Warrant Agreement are used for convenience only and are not to be
considered in construing or interpreting this Convertible Note Warrant
Agreement.
 
(i)  Severability. If one or more provisions of this Convertible Note Warrant
Agreement are held to be unenforceable under applicable law, such provision
shall be automatically reformed so as to be enforceable while as nearly as
possible preserving the original intent of the parties.
 
(j)  Successors and Assigns. Except as otherwise provided in this Convertible
Note Warrant Agreement, the terms and conditions of this Convertible Note
Warrant Agreement shall inure to the benefit of and be binding upon the
respective permitted successors and assigns of the parties. Nothing in this
Convertible Note Warrant Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Convertible Note Warrant Agreement, except as expressly provided in this
Convertible Note Warrant Agreement.
 
12

--------------------------------------------------------------------------------


 
(k)  Termination. This Convertible Note Warrant Agreement (other than Paragraph
7.(b) and Paragraph 14, and all related definitions, all of which shall survive
such termination) shall terminate on the earlier of (i) the Warrant Expiration
Date and (ii) the date on which all Convertible Note Warrants have been
exercised.


15. Registration Rights.


The Warrant holder shall have such registration rights with respect to the
number of shares of Common Stock issuable upon exercise of the Convertible Note
Warrants (the "Registrable Securities") as is set forth in the Registration
Rights Agreement among the Company and the Warrant holder.

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Convertible Note
Warrant Agreement on and as of the Effective Date.

        FUTURE NOW, INC.  
   
   
  By:      

--------------------------------------------------------------------------------

Jeffrey Eisenberg, CEO  

 
[Warrant holder Counterpart Signature Page to Follow]

13

--------------------------------------------------------------------------------



Warrant holder Counterpart Signature Page

       
WARRANTHOLDER:



Name of Warrant holder
 
   
   
  By:    

--------------------------------------------------------------------------------

Signature      
Title: ________________(If Applicable)

 
 
14

--------------------------------------------------------------------------------



EXHIBIT 1
 
FORM OF WARRANT CERTIFICATE
 
NEITHER THIS SECURITY NOR THE COMMON STOCK OF THE COMPANY ISSUABLE UPON EXERCISE
HEREOF HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.
NEITHER THIS SECURITY, SUCH COMMON STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FORM, OR NOT SUBJECT TO, SUCH REGISTRATION.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, A CONVERTIBLE
NOTE WARRANT AGREEMENT BY AND BETWEEN FUTURE NOW, INC. AND THE WARRANT HOLDERS
SIGNATORY THERETO OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE. COPIES OF
SUCH AGREEMENTS MAY BE OBTAINED UPON WRITTEN REQUEST TO THE COMPANY.
 
NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE; (i)
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR APPLICABLE
STATE SECURITIES LAWS; OR (ii) IN THE ABSENCE OF AN OPINION OF COUNSEL, IN A
FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT REQUIRED UNDER THE 1933
ACT OR; (iii) UNLESS SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER
THE 1933 ACT.
 
15

--------------------------------------------------------------------------------


 

WARRANT NUMBER 10    
 NUMBER OF CONVERTIBLE NOTE WARRANTS 8,000

 
WARRANT CERTIFICATE
 
FUTURE NOW, INC.
 
This Warrant Certificate certifies that James Cavallo, a individual, or its
registered assigns, is the registered holder of 8,000 Convertible Note Warrants
(the "Warrant holder") to purchase a number of shares (the "Warrant Shares") of
the common stock, par value $.001 per share (the "Common Stock") of Future Now,
Inc. (the "Company"). Each Convertible Note Warrant entitles the holder to
purchase from the Company that number of Warrant Shares equal to the product
obtained by multiplying the quotient obtained by multiplying one (1) by the
number of Convertible Note Warrants represented hereby at the price (the
"Exercise Price") of Seventy-Five cent ($0.75) per Warrant Share in accordance
Paragraph 7 of the Convertible Note Warrant Agreement (the "Convertible Note
Warrant Agreement"), between the Company and Warrant holders signatory thereto.
Each Convertible Note Warrant shall entitle the holder thereof, subject to the
satisfaction of the conditions to exercise set forth in Paragraph 7 of the
Convertible Note Warrant Agreement, to purchase, on or prior to 5:00 p.m., New
York City time, on March 5, 2014 (the "Warrant Expiration Date"), that number of
Warrant Shares equal to the quotient obtained by multiplying one (1) by the
number of Convertible Note Warrants represented hereby at the price (the
"Exercise Price") of Seventy-Five Cents ($0.75) per Warrant Share. Any and all
rights of exercise hereof shall expire on the Warrant Expiration Date. The
number of Warrant Shares issuable under this Convertible Note Warrant
Certificate and the Exercise Price are subject to adjustment pursuant to
Paragraph 8 of the Convertible Note Warrant Agreement.
 
The Convertible Note Warrants evidenced by this Warrant Certificate are part of
a duly authorized issue of Convertible Note Warrants to purchase Warrant Shares
and are issued pursuant to a Convertible Note Warrant Agreement, which
Convertible Note Warrant Agreement is hereby incorporated by reference in and
made a part of this instrument and is hereby referred to for a description of
the rights, limitation of rights, obligations, duties and immunities there under
of the Company and Warrant holder.
 
Warrant holder may exercise Convertible Note Warrants in accordance herewith and
with the Convertible Note Warrant Agreement by surrendering this Warrant
Certificate, with the Election to Purchase, in the form attached hereto,
properly completed and executed, together with payment of the aggregate Exercise
Price, at the offices of the Company. If, after the exercise of Convertible Note
Warrants evidenced hereby, the number of Convertible Note Warrants exercised
shall be less than all of the Warrant Shares available hereunder, there shall be
issued to the Warrant holder hereof or its assignee a new Warrant Certificate
evidencing the number of Convertible Note Warrants then remaining.
 
This Warrant Certificate, when surrendered at the offices of the Company, by the
registered holder thereof in person, by legal representative or by attorney duly
authorized in writing, may be exchanged, in the manner and subject to the
limitations provided in the Convertible Note Warrant Agreement, for one or more
other Warrant Certificates of like tenor evidencing in the aggregate a like
number of Convertible Note Warrants.
 
Warrant holder may transfer the Convertible Note Warrants evidenced by this
Warrant Certificate, in whole or in part, only in accordance with Paragraph 5 of
the Convertible Note Warrant Agreement.


The Company may deem and treat the registered holder hereof as the absolute
owner of this Warrant Certificate (notwithstanding any notation of ownership or
other writing hereon made by anyone), for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.


(Signature Appears Next Page)


16

--------------------------------------------------------------------------------



WITNESS the signatures of the duly authorized directors or officers of the
Company on this 5th day of March, 2007.

        FUTURE NOW, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Jeffrey Eisenberg, CEO  

 
 


--------------------------------------------------------------------------------



ELECTION TO PURCHASE


Form to be used to exercise Convertible Note Warrants:
(To be executed by the registered Holder to effect a transfer of the within
Warrant Certificate):


Future Now, Inc.
246 Creamer Street, 2nd Flr
Brooklyn, NY. 11231 
     Date: ________________, 20___


The undersigned hereby elects irrevocably to exercise _____ of the Convertible
Note Warrants evidenced by the attached Warrant Certificate to purchase _____
Shares of Common Stock of FUTURE NOW, INC. and hereby makes payment of $________
(at the rate of $____ per Share) in payment of the Exercise Price pursuant
thereto. Please issue the Common Stock as to which this Warrant are in
accordance with the instructions given below.                  or


The undersigned hereby elects irrevocably to exercise the Cashless Exercise
Rights of the Convertible Note Warrants evidenced by the attached Warrant
Certificate to purchase ___________ Shares of Common Stock of FUTURE NOW, INC.
by surrender of the unexercised portion of the within Convertible Note Warrants
(with a "Value" of $____________ based on a "Market Price" of $_________).
Please issue the Common Stock in accordance with the instructions given below.
 

     
Name of holder of Warrant Certificate:
       

--------------------------------------------------------------------------------

 
   
PRINT ADDRESS:
             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       
FED TAX ID #, IF APPLICABLE
             

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

Signature



If said number of Convertible Note Warrants is less than the number of
Convertible Note Warrants then unexpired pursuant to the Convertible Note
Warrant Agreement and as evidenced by the Warrant Certificate, the undersigned
requests that a new Warrant Certificate evidencing the unexpired number of
Convertible Note Warrants then evidenced by this Warrant Certificate be
registered in the name of____________________________________ whose address
is_______________________________________________________________________________,
and that such Warrant Certificate be delivered to
_________________________________________whose address
is_____________________________________________________________________________________.
 
Note: The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing
Convertible Note Warrants not exercised is to be registered in a name other than
that in which this Warrant Certificate is registered, the signature above must
be guaranteed.
 

        Signature Guaranteed:      Dated: _______________, 20___.

--------------------------------------------------------------------------------

 
     

 

--------------------------------------------------------------------------------


 
ASSIGNMENT


Form to be used to assign Convertible Note Warrants:
(To be executed by the registered Holder to effect a transfer of the within
Warrant Certificate):


Future Now, Inc.
246 Creamer Street, 2nd Flr
Brooklyn, NY. 11231


Date: ________________, 20___


FOR VALUE RECEIVED, __________________________________________________________
does hereby sell, assign and transfer unto
_________________________________________, ______ Convertible Note Warrants
evidenced by the attached Warrant Certificate, together with all right, title
and interest therein and does hereby authorize the Company to transfer such
right on the books of the Company and to execute a new Warrant Certificate in
the name of _______________________________, whose address
is________________________________________ evidencing the number of Convertible
Note Warrant so sold, assigned and transferred hereby. If the number of
Convertible Note Warrants sold, assigned or transferred hereunder is less than
the unexpired number of Convertible Note Warrants evidenced by the attached
Warrant Certificate, then the undersigned requests that a new Warrant
Certificate for an amount of Convertible Note Warrants equal to the unexpired
number of Convertible Note Warrants evidenced by the attached Warrant
Certificate that were not sold, transferred or assigned be registered in the
name of the undersigned.

            Name of holder of Warrant Certificate:            

--------------------------------------------------------------------------------

 
   
(Please Print) Address:
                     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
             
Federal Tax Identification Number:
             

--------------------------------------------------------------------------------

(if applicable)
                     

--------------------------------------------------------------------------------

Signature



Note: The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and such signature must be
guaranteed.




Signature Guaranteed:  


--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT 


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of this __ day
of ____, 2007, is by and between Future Now, Inc., a Delaware Corporation (the
“Company”), and the person whose name appears on the signature page attached
hereto (individually a “Holder” and collectively, with the holders of other
securities issued in the Offering (as defined below), the “Holders”).
 
WHEREAS, pursuant to a Subscription Agreement the Company has offered (the
“Offering”) to sell up to $1,500,000 in 10.5% promissory notes (the “Notes”),
convertible into shares of the Company’s common stock (the “Shares” or the
“Common Shares”), each $50,000 in Notes also includes the issuance of seven year
warrants to purchase 16,000 shares of Common Stock, or like security issued in a
Qualified Financing or Acquisition, at an exercise price of $0.75 per share (the
“Warrants” along with the Notes per $50,000 investment, a (the “Unit”). Through
an over-allotment option, the Company may elect to sell up to an additional 10
units in the Offering for a total of $500,000;


WHEREAS, pursuant to the terms of and in order to induce the Holders to enter
into certain Subscription Agreement between the Company and the Holder (the
“Subscription Agreement”) to purchase Units, the Company and each Holder have
agreed to enter into this Agreement setting forth the registration rights to be
granted with respect to the shares of Common Stock issued, or issueable to each
holder upon conversion of the Shares and/or Warrants, issued to each Holder
pursuant to the Subscription Agreements (the “Registrable Securities”); and


WHEREAS, it is intended by the Company and the Holders that this Agreement shall
become effective immediately upon the acquisition by the Holders of the Units;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Subscription Agreement, the Company and the Holder
hereby agree as follows:


1. Registration Rights


(a) Piggyback Registration Rights. If the Company at any time proposes to
register any of its equity securities under the Securities Act of 1933, as
amended (the “1933 Act”), for sale to the public, whether for its own account or
for the account of other security holders or both (except with respect to
registration statements on Forms S-4 or S-8 or another form not available for
registering the Registrable Securities for sale to the public, a registration
statement on Form S-3 to be filed by the Company to register securities issued
in consideration for an acquisition, a registration statement on Form S-1
covering solely an employee benefit plan or a registration statement relating to
a dividend reinvestment plan), it will give written notice at such time to each
Holder. Upon the written request of each Holder, given within twenty (20) days
after receipt of any such notice by the Company, to register any of its
Registrable Securities (which request shall state the intended method of
disposition thereof), the Company will use its best efforts to cause the
Registrable Securities as to which registration shall have been so requested, to
be included in the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent requisite to permit the
sale or other disposition by the Holder (in accordance with its written
request); provided that nothing herein shall prevent the Company from abandoning
or delaying any such registration at any time. In the event that any
registration pursuant to this Section 1(a) shall be, in whole or in part, an
underwritten public offering of equity securities, any request by a Holder
pursuant to this Section 1(a) to register Registrable Securities shall specify
that such Registrable Securities are to be included in the underwriting on the
same terms and conditions as the equity securities otherwise being sold through
underwriters under such registration. The number of shares of Registrable
Securities to be included in such an underwriting may be reduced (pro rata among
all persons or entities having registration rights), if and to be the extent
that the managing underwriter shall be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however that except in the case of the Company's initial
public offering of Common Stock (in which the number of shares to be offered on
behalf of selling shareholders may be reduced to zero) or in the case of an
underwritten offering of an equity security other than Common Stock (in which
the number of shares to be offered on behalf of selling shareholders may also be
reduced to zero), in no event shall the number of shares to be registered on
behalf of selling Holders be less than twenty percent (20%) of the aggregate
number of shares to be offered in such underwriting. If the offering covered by
this Section 1(a) shall be an underwritten public offering, the Company shall
designate the managing underwriter of such offering. In the event of any such
reduction or cutback in the number of Registrable Securities to be registered,
or in the event that the Company abandons any such registration prior to the
effective date thereof, the Holders shall continue to maintain the rights
provided by this Section 1, subject to the termination provisions of this
Agreement.
 
1

--------------------------------------------------------------------------------




(b) Cooperation with the Company. The Holders will cooperate with the Company in
all respects in connection with this Agreement, including timely supplying all
information reasonably requested by the Company and executing and returning all
documents reasonably requested in connection with the registration and sale of
the Registrable Securities.


2. Registration Procedures. If and whenever the Company is required by any of
the provisions of this Agreement to use its commercially reasonable best efforts
to effect the registration of any of the Registrable Securities under the 1933
Act, the Company shall (except as otherwise provided in this Agreement), as
expeditiously as possible:

 
(a) prepare and file with the Securities and Exchange Commission (the
“Commission”) a registration statement and shall use its commercially reasonable
best efforts to cause such registration statement to become effective and remain
effective until (i) all the Registrable Securities covered thereby (the “Covered
Securities”) are sold or (ii) all Holders (other than “Affiliates” of the
Company, as such term is defined in Rule 144 under the 1933 Act) are eligible to
take advantage of the provisions of Rule 144(k) under the 1933 Act with respect
to all the Registrable Securities (held by persons other than Affiliates) or
(iii) two years from the date on which such registration statement is declared
effective, whichever is earliest;


(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the 1933 Act with respect to the sale or other disposition of all
securities covered by such registration statement;


(c) furnish to each Holder of the Covered Securities such numbers of copies of a
summary prospectus or other prospectus, including a preliminary prospectus or
any amendment or supplement to any prospectus, in conformity with the
requirements of the 1933 Act, and such other documents, as such Holder may
reasonably request in order to facilitate the public sale or other disposition
of the securities owned by such Holder;


(d) use its commercially reasonable best efforts to register and qualify the
Covered Securities under such other securities or blue sky laws of such
jurisdictions as the Holders of a majority of the Covered Securities shall
reasonably request, and do any and all other acts and things which may be
necessary or advisable to enable such Holders to consummate the public sale or
other disposition in such jurisdictions of the Covered Securities owned by such
Holders, except that the Company shall not for any such purpose be required to
qualify to do business as a foreign corporation in any jurisdiction wherein it
is not so qualified or to file therein any general consent to service of process
or to submit itself to taxation in any jurisdiction which otherwise does not
have the right to tax the Company;
 
2

--------------------------------------------------------------------------------




(e) use its commercially reasonable best efforts to list such securities on any
securities exchange on which any securities of the Company are then listed, if
the listing of such securities is then permitted under the rules of such
exchange; and


(f) notify each Holder of Covered Securities, at any time when a prospectus
relating thereto covered by such registration statement is required to be
delivered under the 1933 Act, of the happening of any event of which it has
knowledge as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.  


3. Withdrawal Obligation. By including any Covered Securities in any
registration statement covered hereby, each Holder agrees that (x) the Company
shall have the right to delay effecting any registration covered hereby in order
to allow the Company to delay disclosure of sensitive information until such
time as the Company is otherwise required to make such disclosure, and (y) the
Holder shall refrain from selling any Registrable Securities if requested to do
so by the Company, provided that (1) such request shall only be made in order to
defer disclosure of sensitive information until the Company is otherwise
required to make such disclosure and (2) the Holder is not required to refrain
from selling for a period of more than thirty (30) days in any ninety (90) day
period.


4. Expenses. All expenses incurred in any registration of the Holders'
Registrable Securities under this Agreement shall be paid by the Company,
including, without limitation, printing expenses, fees and disbursements of
counsel for the Company, expenses of any audits to which the Company shall agree
or which shall be necessary to comply with governmental requirements in
connection with any such registration, all registration and filing fees for the
Holders' Registrable Securities under federal and State securities laws, and
expenses of complying with the securities or blue sky laws of any jurisdictions
pursuant to Section 2(d); provided, however, that the Company shall not be
liable for (a) any discounts or commissions payable to any underwriter; (b) any
stock transfer taxes incurred with respect to Registrable Securities sold on
behalf of the Holder thereof; or (c) the fees and expenses of counsel for any
Holder.


5. Indemnification. In the event any Registrable Securities are included in a
registration statement pursuant to this Agreement;


(a) Company Indemnity. (i) Without limitation of any other indemnity provided to
any Holder, either in connection with the Offering or otherwise, to the extent
permitted by law, the Company shall indemnify and hold harmless each Holder, the
affiliates, counsel, officers, directors and partners of each Holder, any
underwriter (as defined in the 1933 Act) for such Holder, and each person, if
any, who controls such Holder or underwriter (within the meaning of the 1933 Act
or the Securities Exchange Act of 1934 (the “Exchange Act”) (collectively, the
“Indemnified Holders”)), against any losses, claims, damages or liabilities
(joint or several) to which they may become subject under the 1933 Act, the
Exchange Act or other federal or state law (collectively, the “Claims”), insofar
as such Claims (or actions in respect thereof) arise out of or are based upon
any of the following statements, omissions or violations (collectively a
“Violation”): (A) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (B) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (C) any violation or alleged violation by the Company of the 1933
Act, the Exchange Act or any state securities law or any rule or regulation
promulgated under the 1933 Act, the Exchange Act or any state securities law,
and the Company shall reimburse each such Indemnified Holder for any legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable to any Indemnified Holder in any such case for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration statement by or on behalf of any such Indemnified Holder.
 
3

--------------------------------------------------------------------------------




(ii)  The foregoing notwithstanding, the Company shall not be liable to the
extent that any such Claim arises out of or is based upon a Violation or alleged
Violation made in any preliminary prospectus if (A) such Indemnified Holder
failed to send or deliver a copy of the prospectus with or prior to the delivery
of written confirmation of the sale of Registrable Securities giving rise to
such Claim and (B) the prospectus would have corrected such untrue statement or
omission.


(iii) In addition, the Company shall not be liable to the extent that any such
Claim arises out of or is based upon a Violation or alleged Violation in a
prospectus, (A) if such Violation or alleged Violation is corrected in an
amendment or supplement to such prospectus and (B) having previously been
furnished by or on behalf of the Company with copies of the prospectus as so
amended or supplemented, such Indemnified Holder thereafter fails to deliver
such prospectus as so amended or supplemented prior to or concurrently with the
sale to the person who purchased a Registrable Security from such Indemnified
Holder and who is asserting such Claim.


(b) Holder Indemnity. Each Holder shall indemnify and hold harmless the Company,
its affiliates, its counsel, officers, directors, stockholders, representatives
and partners, any underwriter (as defined in the 1933 Act) and each person, if
any, who controls the Company or the underwriter (within the meaning of the 1933
Act or the Exchange Act), against any Claims (joint or several) to which they
may become subject under the 1933 Act, the Exchange Act or any state securities
law, and each such Holder shall reimburse the Company and each such affiliate,
counsel, officer, director, stockholder, representative or partner, underwriter
or controlling person for any legal or other expenses incurred by them in
connection with investigating or defending any such Claim insofar as such Claims
(or actions and respect thereof) arise out of or are based upon (i) written
information provided by or on behalf of such Holder to the Company expressly for
inclusion in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto
or (ii) any sale by such Holder after receipt from the Company of the notice
described in Section 2(f) hereof and prior to acceptance from the Company of an
amended or supplemental prospectus; provided, however, that the maximum amount
which may be recovered from each Holder pursuant to the indemnification granted
under clause (i) in this paragraph shall be limited to the amount of proceeds
received by such Holder from the sale of Registrable Securities by such Holder
pursuant to such registration statement.


(c) Notice; Right to Defend. Promptly after receipt by an indemnified party
under this Section 5 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect
thereof is to be made against any indemnifying party under this Section 5,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in and if the
indemnifying party agrees in writing that it will be responsible for any costs,
expenses, judgments, damages and losses incurred by the indemnified party with
respect to such claim, jointly with any other indemnifying party similarly
noticed, to assume the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that an indemnified party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if the indemnified party reasonably believes that
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Agreement only if and to the extent that such failure is
prejudicial to its ability to defend such action, and the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Agreement;
provided, however, that the indemnifying party shall not be required to
indemnify the indemnified party for the amount of a judgment in excess of the
amount of any previous settlement offer by the plaintiff that was rejected by
the indemnified party over the objection of the indemnifying party.
 
4

--------------------------------------------------------------------------------




If an indemnified party notifies an indemnifying party in writing that such
indemnified party elects to employ separate counsel at the expense of the
indemnifying party as permitted by the provisions of the preceding paragraph,
the indemnifying party shall not have the right to assume the defense of such
action or proceeding on behalf of such indemnified party. The foregoing
notwithstanding, the indemnifying party shall not be liable for the reasonable
fees and expenses of more than one separate firm of attorneys at any time for
such indemnified party and any other indemnified parties (which firm shall be
designated in writing by such indemnified parties) in connection with any one
such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances.


Any indemnifying party shall not be liable for any settlement of any such action
or proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with its written consent, or if there be a
final judgment for the plaintiff in any such action or proceeding, the
indemnifying party agrees to indemnify and hold harmless such indemnified
parties from and against any loss or liability by reason of such settlement or
judgment.


(d) Contribution. If the indemnification provided for in this Agreement is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any Claim referred to therein, then the indemnifying party, in
lieu of indemnifying such indemnified party thereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other hand in connection with the statements or
omissions which resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by or on behalf of the indemnifying party or by the indemnified party
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Notwithstanding
the foregoing, the amount any Holder shall be obligated to contribute pursuant
to this Agreement (other than as described in Section 5(b)(ii) hereof) shall be
limited to an amount equal to the proceeds to such Holder of the Registrable
Securities sold pursuant to the registration statement which gives rise to such
obligation to contribute (less the aggregate amount of any damages which the
Holder has otherwise been required to pay in respect of such Claim or any
substantially similar Claim arising from the sale of such Registrable
Securities).
 
5

--------------------------------------------------------------------------------




(e) Survival of Indemnity. The indemnification provided by this Agreement shall
be a continuing right to indemnification and shall survive the registration and
sale of any Registrable Securities by any person entitled to indemnification
hereunder and the expiration or termination of this Agreement. Any purported
assignment in violation of this provision shall be null and void.


6. Assignment of Registration Rights. The rights of the Holders under this
Agreement, including the rights to cause the Company to register Registrable
Securities, may not be assigned without the written prior consent of the
Company.


7. Lock-up. The Holder agrees that in connection with the Company’s initial
public offering, if any, the Holder shall execute such lock-up agreement as
shall be proposed by the Company’s managing underwriter, provided that such
lock-up agreement is no more restrictive than the lock-up agreement executed
generally by the Company’s directors and executive officers.


8. Notices.


(a) All communications under this Agreement shall be in writing and shall be
mailed by first class mail, postage prepaid, or telecopied or telexed with
confirmation of receipt or delivered by hand or by overnight delivery service,
(i) if to the Company at Future Now, Inc., 2401 East 23rd Street, Brooklyn, NY
11231 Attention: Jeffrey Eisenberg, CEO, or at such other address as it may have
furnished in writing to the Holders of Registrable Securities at the time
outstanding, or (ii) if to any Holder of any Registrable Securities, to the
address of such Holder as it appears in the stock or warrant ledger of the
Company.


(b) Any notice so addressed, when mailed by registered or certified mail shall
be deemed to be given five days after so mailed, when telecopied or telexed
shall be deemed to be given when transmitted if transmitted during business
hours on a business day or on the next succeeding business day if transmitted
other than during business hours on a business day, or when delivered by hand or
overnight shall be deemed to be given when delivered.


9. Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the Company and each of the Holders.


10. Amendment and Waiver. This Agreement may be amended, and the observance of
any term of this Agreement may be waived, but only with the written consent of
the Company and the Holders of securities representing a majority of the
Registrable Securities; provided, however, that no such amendment or waiver
shall take away any registration right of any Holder of Registrable Securities
or reduce the amount of reimbursable costs to any Holder of Registrable
Securities in connection with any registration hereunder without the consent of
such Holder; further provided, however, that without the consent of any other
Holder of Registrable Securities, any Holder may from time to time enter into
one or more agreements amending, modifying or waiving the provisions of this
Agreement if such action does not adversely affect the rights or interest of any
other Holder of Registrable Securities. No delay on the part of any party in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any party of any right, power or remedy
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy.
 
6

--------------------------------------------------------------------------------




11. Counterparts. One or more counterparts of this Agreement may be signed by
the parties, each of which shall be an original but all of which together shall
constitute one and the same instrument.


12. Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of New York, without giving effect to
conflicts of law principles.


13. Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.


14. Pronouns; Headings. Unless the context otherwise requires, all personal
pronouns used in this Agreement, whether in the masculine, feminine or neuter
gender, shall include all other genders, and if in the singular shall include
the plural, and in the plural, the singular. The headings in this Agreement are
for convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of first
provided above

       
Future Now, Inc.
 
   
   
  By:    

--------------------------------------------------------------------------------

Jeffrey Eisenberg, CEO  

 
[Counterpart Signature Page to Follow]
 
7

--------------------------------------------------------------------------------


 
Counterpart Signature Page to Registration Rights Agreement



        HOLDER:  
   
   
  By:    

--------------------------------------------------------------------------------

       
Print Name and Title
 
          
   
   

--------------------------------------------------------------------------------

Principal Residence or Executive Office

 

8

--------------------------------------------------------------------------------


 
SUBSCRIPTION DOCUMENT
 
AND
 
ACCREDITED INVESTOR QUESTIONNARIE



--------------------------------------------------------------------------------

 
FUTURE NOW, INC.
 
 
Total Offering:


$1,500,000 in 10.5% Convertible Promissory Notes
& 480,000 Warrants (Offered in 30 Units of $50,000 Notes and 16,000 Warrants)
 


Name of Purchaser: _____________________


Offering Log #: ___________


 

9

--------------------------------------------------------------------------------



Future Now, Inc.
 
SUBSCRIPTION DOCUMENT
 
1.   Instructions to Subscribers for Units


For those persons and entities who wish to subscribe for Units, set forth below
is certain information which is intended to enable subscribers to more easily
and quickly complete the necessary subscription documents.


Subscription Agreement:


Complete and sign the signature page for individuals, on page 10, or for
organizations, on page 11, whichever is appropriate; and


Accredited Investor Questions:


Be sure to initial the relevant sections of item (2) (d) represented the
Accredited Investor Status, page 4 or 5, whichever is appropriate.


Payment for Subscription:


Payment for the number of Units subscribed for should accompany the executed
documents described above and should be in the form of a check payable to “John
Kaiser, Esq. Attorney Trust Account for Future Now, Inc.”


The aforementioned documents, executed and completed as described above, must be
promptly delivered to Southridge Investment Group, LLC, 90 Grove Street,
Ridgefield, CT 06877. Attn: William Schloth (i.e., complete, execute and return
the Subscription Agreement) together with the purchase price for the number of
Units for which you are subscribing. It is suggested that the foregoing be sent
by Overnight Express or Express Mail.


NOTE: If you wish to wire your subscription funds, kindly wire same to:
 
Bank Name:  
 
Peoples Bank
ABA#: 
 
221-172-186 
ACCT#: 
 
0027011182
Acct Name:  
 
Kaiser, LLC. Attorney Trust Account for Future Now, Inc.


10

--------------------------------------------------------------------------------



SUBSCRIPTION AGREEMENT


Future Now, Inc.
246 Creamer Street, 2nd Flr
Brooklyn, NY. 11231     


Ladies and Gentlemen:


Future Now, Inc, a Delaware corporation (the "Company"), desires to sell up
$1,500,000 in 10.5% promissory notes payable semi-annual in arrears (“Notes”),
convertible into shares of the Company’s common stock (the “Shares” or the
“Common Stock”), each $50,000 in Notes to include the issuance of seven year
warrants to purchase 16,000 shares of Common Stock, or like security issued in a
Qualified Financing or Acquisition, at an exercise price of $0.75 per share (the
“Warrants” and along with the Notes per $50,000 investment, a “Unit”) (the
“Offering”). Through an over-allotment option, the Company may elect to sell up
to additional 10 units in the Offering for a total of $500,000. The Notes shall
be redeemed at the earlier of either (i) repayment from the sales escrow
redemption feature (the “Redemption Feature”) or; (ii) three years from the date
of issuance or; (iii) a financing transaction of at least $2,500,000 (the
“Qualified Financing”), or (iv) the closing of a material acquisition of the
Company, whether by merger, recapitalization, sale of assets or other similar
material transaction (an “Acquisition”). At the Note holder’s option, all, or a
portion of, the principal and accrued interest on the Notes may be converted
into shares of the Company’s Common Stock along with a Qualified Financing or
Acquisition. The number of shares into which the Notes are convertible into will
equal the quotient of the converted principal and interest divided by the lower
of; (i) the price per share issued in a Qualified Financing or Acquisition, at a
20% discount, or (ii) $3.25. If the holder elects the conversion option the
minimum number of shares each Unit will convert into is 15,385 shares of the
Company’s Common Stock. As additional protection against repayment of the Notes,
under the Redemption Feature, the Company will escrow three and one-half (3.5%)
of its gross revenues in a separate bank account and pay-down the Notes, on a
semi-annual basis, until such a time that the total principal of has been
repaid. Unless the Notes are fully paid off, the first payment under the
Redemption Feature will be due within thirty (“30”) days of the 1st anniversary
of the Notes and then on a semi-annual basis thereafter.


The minimum investment is $50,000, although the Company may accept, at its
discretion, fractional Units. A member will be nominated to the Company’s Board
of Directors by; (i) any investor that contributes in excess of $750,000, or
(ii) by a majority of the investors once $250,000 is raised. The Offering will
close on or before May 15, 2007 but the Company may elect, at its discretion to
extend the Offering for an additional 60 days. The Offering is a “best efforts”
offering and the Company may use the funds upon acceptance of a subscription.
Refer to the attached Exhibit A for a summary of the terms and conditions. Refer
to the attached Exhibit B for the Company’s current capitalization table. The
undersigned ("Subscriber") desires to purchase the number of Units set forth on
the signature page of this Agreement (the "Agreement"). Accordingly, the Company
and Subscriber agree as follows:


1. Sale and Purchase. Subject to the terms and conditions set forth in this
Agreement, Subscriber hereby tenders the amount set forth on the signature page
of this Agreement for the purchase of the number of Units set forth on said
signature page.
 
2.  Representations, Warranties, and Agreements of Subscriber. In connection
with this subscription, Subscriber hereby makes the following representations,
warranties, and agreements and confirms the following understandings, each of
which are made or confirmed, as the case may be, with respect to Units
subscribed for herein:
 
(a) Investment Purpose. Subscriber is acquiring Units for Subscriber's own
account and for investment purposes only.
 
11

--------------------------------------------------------------------------------


 
(b) Review and Evaluation of Information Regarding the Company.
 
(i) Subscriber is familiar with the Company’s financial condition and proposed
operations. Without limiting the foregoing, the Subscriber acknowledges that the
undersigned has reviewed the corporate documents regarding the Company, the
power point presentation, and the terms of this Offering.
 
(ii) In addition to the foregoing, Subscriber acknowledges that Subscriber has
conducted, or has been afforded the opportunity to conduct, an investigation of
the Company and has been offered the opportunity to ask representatives of the
Company questions about the Company’s financial condition and proposed business
and that Subscriber has obtained such available information as Subscriber has
requested, to the extent Subscriber has deemed necessary, to permit Subscriber
to fully evaluate the merits and risks of an investment in the Company.
Representatives of the Company have answered all inquiries that Subscriber has
put to them concerning the Company and its activities, and the offering and sale
of the Units.
 
(c)  Risks. Subscriber recognizes that the purchase of Units involves a high
degree of risk and is suitable only for persons of adequate financial means who
have no need for liquidity in this investment in that (i) Subscriber may not be
able to liquidate the investment in the event of an emergency; (ii)
transferability is limited; and (iii) in the event of a disposition, Subscriber
could sustain a complete loss of the entire investment.
 
(d) Accredited Investor Status. Subscriber represents that Subscriber is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, amended (the “Securities Act”).
Specifically, the Subscriber is (check appropriate items):
 
_________ (i) A bank, savings and loan association or other similar institution
(as defined in Sections 3(a)(2) and 3(a)(5)(A) of the Securities Act);


_________ (ii)  A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended;


_________ (iii) An insurance company (as defined in Section 2(13) of the
Securities Act);


_________ (iv)  An investment company registered under the Investment Company
Act of 1940 (the “Investment Company Act”);
 
_________ (v) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Sections 301(c) or (d) of the Small Business
Investment Act of 1958;


_________ (vi) Any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its subdivisions
for the benefit to its employees, which plan has total assets in excess of
$5,000,000;


_________ (vii) An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (“ERISA”), if the investment decision is
made by a “Plan Fiduciary”, as defined in Section 3(21) of ERISA, which is
either a bank, savings and loan association, insurance company or registered
investment adviser;


_________ (viii) An employee benefit plan within the meaning of ERISA having
total assets in excess of $5,000,000;
 
12

--------------------------------------------------------------------------------




_________ (ix) A self-directed employee benefit plan within the meaning of
ERISA, with investment decisions made solely by persons who are accredited
investors as defined in Rule 501(a) of Regulation D;


_________ (x) A business development company (as defined in Section 2(a)(48) of
the Investment Company Act) or a private business development company (as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940);


_________ (xi) A corporation, partnership, Massachusetts or similar business
trust, or organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (tax exempt organization), not formed for the specific
purpose of acquiring the Shares having total assets in excess of $5,000,000;
 
_________ (xii) Any executive officer or director of the Company;


_________ (xiii) An individual having an individual net worth or a joint net
worth with spouse at the time of purchase in excess of $1,000,000;


_________ (xiv) An individual whose net income was in excess of $200,000 in each
of the two most recent years, or whose joint income with spouse was in excess of
$300,000 in each of those years, and who reasonably expects his net income to
reach such level in the current year;
 
_________ (xv)  A trust with total assets in excess of $5,000,000 not formed for
the specific purpose of acquiring the Shares whose purchase is directed by a
sophisticated person (i.e., person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of any securities); or
 
_________ (xvi) Any entity in which all of the entity owners are “accredited
investors.”


(e) Subscriber's Financial Experience. Subscriber is sufficiently experienced in
financial and business matters to be capable of evaluating the merits and risks
of an investment in the Company or, if he or she has utilized the services of a
purchaser representative, together with such representative, are sufficiently
experienced in financial and business matter to be capable of evaluating the
merits and risks of an investment in the Company.
 
(f) Suitability of Investment. Subscriber has evaluated the merits and risks of
Subscriber's proposed investment in the Company, including those risks
particular to Subscriber's situation, and has determined that this investment is
suitable for Subscriber. Subscriber has adequate financial resources for an
investment of this character, and at this time Subscriber can bear a complete
loss of Subscriber's investment. Further, Subscriber will continue to have,
after making an investment in Units, adequate means of providing for
Subscriber's current needs, the needs of those dependent on Subscriber, and
possible personal contingencies. Subscriber specifically represents that he or
she has a net worth at least five times greater than the investment made herein.
 
(g) Exempt Offering. Notwithstanding that the Company intends to register the
Shares underlying the Units for resale, Subscriber understands that the sale of
Units is not being registered on the basis that this issuance is exempt from
registration under the Securities Act, and the applicable state securities laws,
and the rules and regulations promulgated thereunder, and that reliance on such
exemptions is predicated, in part, on Subscriber's representations and
warranties contained in this Agreement.
 
13

--------------------------------------------------------------------------------


 
(h) Limitations on Disposition. Subscriber understands that there are
substantial restrictions on the transferability of the Shares underlying the
Units pursuant to the Securities Act; the Shares underlying the Units will not
be, and, except as provided in Section 3 herein, Subscriber has no right to
require that the Shares underlying the Units be registered under the Securities
Act; and, accordingly, Subscriber may have to hold the Shares underlying the
Units for an indefinite period of time until the Shares underlying the Units
have been registered by the Company or are subject to an exemption from
registration. Subscriber represents that Subscriber can afford to hold the
Shares underlying the Units for an indefinite period of time. Subscriber further
understands that an opinion of counsel and other documents may be required to
transfer the Shares underlying the Units. Subscriber acknowledges that the
Shares underlying the Units shall bear the following, or a substantially
similar, legend:
 
"THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT."
 
(i)  Absence of Official Evaluation. Subscriber understands that no federal or
state agency has made any finding or determination as to the fairness of the
terms of an investment in the Company, or any recommendation for or endorsement
of the Units offered hereby.
 
(j)  Additional Financing. Subscriber further acknowledges that nothing
hereunder shall preclude the Company from seeking and/or procuring additional
equity and/or debt financing.
 
(k)  Nonreliance. Subscriber is not relying on the Company or any representation
contained herein or in the documents referred to herein with respect to the tax
and economic effect of Subscriber's investment in the Company.
 
(l)  Acceptance. Subscriber acknowledges that the Company shall, in its sole
discretion, have the right to accept or reject this subscription, in whole or in
part, for any reason or for no reason. If Subscriber’s subscription is accepted
by the Company, Subscriber shall, and Subscriber hereby elects to, execute any
and all further documents necessary in the opinion of the Company to complete
his subscription and become a shareholder of the Company.
 
(m)  Authority to Enter into Agreement. Subscriber has the full right, power,
and authority to execute and deliver this Agreement and perform Subscriber's
obligations hereunder.
 
(n)  Entity as a Subscriber. If Subscriber is a corporation, partnership, trust,
or other entity, (i) Subscriber is authorized and qualified to become a
shareholder of, and is authorized to, make its investment in the Company; (ii)
Subscriber has not been formed for the purpose of acquiring an interest in the
Company; (iii) Subscriber has not been in existence for less than 90 days prior
to the date hereof; and (iv) the person signing this Agreement on behalf of such
entity has been duly authorized by such entity to do so.
 
(o)  Prohibitions on Cancellation, Termination, Revocation, Transferability, and
Assignment. Subscriber hereby acknowledges and agrees that, except as may be
specifically provided herein or by applicable law, Subscriber is not entitled to
cancel, terminate, or revoke this Agreement, and this Agreement shall survive
Subscriber's death or disability or any assignment of Units. Subscriber further
agrees that Subscriber may not transfer or assign Subscriber's rights under this
Agreement, and Subscriber understands that, if Subscriber's subscription is
accepted, the transferability of Shares will be restricted.
 
14

--------------------------------------------------------------------------------


 
(p)  Obligation. This Agreement constitutes a valid and legally binding
obligation of Subscriber and neither the execution of this Agreement nor the
consummation of the transactions contemplated herein will constitute a violation
of or default under, or conflict with, any judgment, decree, statutes or
regulation of any governmental authority applicable to Subscriber, or any
contract, commitment, agreement, or restriction of any kind to which Subscriber
is a party or by which Subscriber's assets are bound. The execution and delivery
of this Agreement does not, and the consummation of the transactions described
herein will not, violate applicable laws, or any mortgage, lien, agreement,
indenture, lease or understanding (whether oral or written) of any kind
outstanding relative to Subscriber.
 
(q)  Required Approvals. No approval, authorization, consent, order, or other
action of, or filing with, any person, firm or corporation or any court,
administrative agency or other governmental authority is required in connection
with the execution and delivery of this Agreement by Subscriber or the purchase
of the Units.
 
(r)  No General Solicitation. Subscriber is not subscribing for Units because of
or following any advertisement, article, notice, or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
or a subscription by a person other than an authorized representative of the
Company.
 
3. Representations, Warranties and Agreements of the Company. In connection with
this subscription, the Company makes the following representations, warranties
and agreements and confirms the following understandings:
 
(a) Company's Good Standing. The Company is a corporation organized and validly
existing under the laws of the State of Delaware, and it has all corporate
authority and power to conduct its business and to own its properties.
 
(b) Legal and Other Proceedings. Neither the Company, nor any of its affiliates
or its executive officers or directors (in their capacity as executive officers
or directors), is a party to any pending or, to the best knowledge of the
Company, threatened, or unasserted but considered by it to be probable of
assertion, claim, action, suit, investigation, arbitration or proceeding, or is
subject to any order, judgment or decree that is reasonably expected by
management of the Company to have, either individually or in the aggregate, a
material adverse effect on the condition (financial or otherwise), earnings or
results of operations of the Company. The Company is not, as of the date hereof,
a party to or subject to any enforcement action instituted by, or any agreement
or memorandum of understanding with, any federal or state regulatory authority
restricting its operations or requiring that actions be taken, and no such
regulatory authority has threatened any such action, memorandum or order against
the Company and the Company has not received any report of examination from any
federal or state regulatory agency which requires that the Company address any
problem or take any action which has not already been addressed or taken in a
manner satisfactory to the regulatory agency.
 
(c) Authorization; Conflict; Valid and Binding Obligation. This Agreement and
the transactions contemplated herein have been duly and validly authorized by
all requisite corporate action of the Company. The Company has full right, power
and capacity to execute, deliver and perform its obligations under this
Agreement. No governmental license, permit or authorization and no registration
or filings with any court, governmental authority or regulatory agency is
required in connection with the Company's execution, delivery and/or performance
of this Agreement, other than any filings required by applicable federal and
state securities laws. The execution, delivery and performance of this
Agreement, the consummation of the transactions herein contemplated and the
compliance with the terms of this Agreement by the Company will not violate or
conflict with any provision of the Articles of Incorporation, as amended or
By-laws of the Company, or any agreement, instrument, law or regulation to which
the Company is a party or by which the Company may be bound. This Agreement,
upon execution and delivery by the Company, will represent the valid and binding
obligation of the Company enforceable in accordance with its terms.
 
15

--------------------------------------------------------------------------------


 
(d) Use of Proceeds. The Company will be using the funds raised in this Offering
for general working capital and to pursue its business plan, including, but not
limited to, acquiring another business or effecting a business combination.
 
4. Survival of Representations, Warranties, Agreements and Acknowledgments. The
representations, warranties, agreements, and acknowledgments of the Company and
Subscriber shall survive the offering and purchase of Units.


5. Indemnification of the Company. Subscriber agrees to indemnify and hold
harmless the Company against and in respect of any and all loss, liability,
claim, damage, deficiency, and all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses whatsoever (including, but not
limited to, attorneys' fees reasonably incurred in investigating, preparing, or
defending against any litigation commenced or threatened or any claim whatsoever
through all appeals) arising out of or based upon any false representation or
warranty or breach or failure by Subscriber to comply with any covenant or
agreement made by it herein or in any other document furnished by it in
connection with this subscription.
 
6. Miscellaneous.
 
(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto, and supersedes all prior negotiations, letters and
understandings relating to the subject matter hereof.
 
(b) Amendments. This Agreement may not be amended, supplemented, or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement, or
modification is sought.
 
(c) Notices. Any notice, demand, or other communication that any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
deemed given on the date initially received if delivered by facsimile
transmission followed by registered or certified mail confirmation; on the date
delivered by an overnight courier service; on the third business day after it is
mailed if mailed by registered or certified mail (return receipt requested, with
postage and other fees prepaid) addressed to such addresses as provided herein.
 
(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to Subscriber’s benefit and the benefit of
Subscriber’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the undersigned is more than one
person, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties, and acknowledgements herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, successors, administrators, legal representatives, and
permitted assigns.
 
(e) Choice of Law; Venue. This Agreement will be interpreted, construed, and
enforced in accordance with the laws of the State of New York, without giving
effect to the application of the principles pertaining to conflicts of laws. Any
proceeding arising between the parties in any manner pertaining or relating to
this Agreement shall, to the extent permitted by law, be held in New York.
 
16

--------------------------------------------------------------------------------


 
(f) Effect of Waiver. The failure of any party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.
 
(g) Severability. The invalidity, illegality, or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality, or unenforceability of a portion of any provision of
this Agreement affect the balance of such provision. In the event that any one
or more of the provisions contained in this Agreement or any portion thereof
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, this Agreement shall be reformed, construed, and enforced as if such
invalid, illegal, or unenforceable provision had never been contained herein.
 
(h) Enforcement. Should it become necessary for any party to institute legal
action to enforce this Agreement, the successful party will be awarded
reasonable attorneys' fees at all trial and appellate levels, expenses, and
costs.
 
(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.
 
(j) Further Assurances. The parties hereto will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purposes of this Agreement.
 
[SIGNATURES ON THE FOLLOWING PAGE]


17

--------------------------------------------------------------------------------



Future Now, Inc.


SUBSCRIPTION AGREEMENT
SIGNATURE PAGE FOR INDIVIDUALS


IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of this ____ day of ___________________, 2007.


Total Number of Units Subscribed for: _______________


Total Purchase Price: $__________


 
 
 
(Signature of Subscriber)
 
(Signature of Spouse or Joint Tenant, If Any)
 
 
 
 
 
 
(Print Name of Subscriber)
 
(Print Name of Spouse or Joint Tenant, If Any)
 
 
 
       
 
 
 
(Address)
 
(Address)
 
 
 
 
 
 
(Telephone Number)
 
(Telephone Number)
 
 
 
 
 
 
(Social Security Number)
 
(Social Security Number)
 
 
 
 
 
 
(Date)
 
(Date)



Note: If two purchasers are signing, please check the manner in which the
ownership is to be legally held (the indicated manner shall be construed as if
written out in full accordance with applicable laws or regulations):


_________
JT TEN:
As joint tenants with right of survivorship and not as tenants in common.
_________
TEN COM:
As tenants in common.
_________
TENENT:
As tenants by the entireties.

 
18

--------------------------------------------------------------------------------



Future Now, Inc.


SUBSCRIPTION AGREEMENT
SIGNATURE PAGE FOR CORPORATIONS, TRUSTS, PARTNERSHIPS OR RETIREMENT PLANS



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of this ____ day of ___________________, 2007.


Total Number of Units Subscribed for: _______________


Total Purchase Price: $__________
 
 
 
 
(Signature of Subscriber)
 
 
 
 
 
 
 
 
(Print Name of Subscriber)
 
 
 
 
         
 
 
 
(Address)
 
 
 
 
 
 
 
 
(Telephone Number)
 
 
 
 
 
 
 
 
(Social Security Number)
 
 
 
 
 
 
 
 
(Date)
 
 
 
 
 
 
 
 
(Federal Employer Identification Number
or Other Tax Identification Number)
 
 

 
19

--------------------------------------------------------------------------------



[TO BE COMPLETED BY THE COMPANY]


Subscription Acceptance Page


Future Now, Inc.


APPROVED AND ACCEPTED in accordance with the terms of this Subscription
Agreement on this ____ day of _________________, 2007.


On behalf of Future Now, Inc.


 
By: 

--------------------------------------------------------------------------------



Print Name:

--------------------------------------------------------------------------------

 

Title:

--------------------------------------------------------------------------------


 
20

--------------------------------------------------------------------------------



EXHIBIT A: SUMMARY TERM SHEET 


This term sheet summarizes the principal terms of the proposed bridge financing
of Future Now Inc. (the “Company”) of Convertible Promissory Notes (“Notes”),
and warrants to purchase certain securities of the Company (“Warrants”). This
term sheet has been incorporated by reference into the Company’s subscription
agreement and as such does not constitute either an offer to sell or an offer to
purchase securities on a standalone basis.
 
Securities:
Issued in Units (“Unit”), each unit consisting of; $50,000 Face Value Promissory
Notes and Warrants to Purchase 16,000 shares of the Company’s Common Stock (or
like security issued in a Qualified Financing or Acquistion), at $0.75 per
share. If the Note conversion option is elected, each Unit will convert into a
minimum of 15,385 shares of the Company’s Common Stock at $3.25 per share
   
Financing Amount:
Up to $1,500,000 in aggregate principal amount of Notes to be funded in tranches
provided that the principal amount of each tranche shall not be less than
$50,000. The Company may elect to accept up to an additional $500,000 in
principal amount of Notes under an over-allotment option.
   
Use of Proceeds:
The net proceeds of the Offering (after legal, placement and other fees) will be
used for further product development and market launch, marketing, advertising,
human resources hiring and for general recurring working capital purposes. No
proceeds will be used for the repayment of any existing debt.
   
Documents:
The investment shall be made pursuant to a Note and Warrant Purchase Agreement.
Investors will complete Subscription Agreement and Accredited Investor
Questionnaire.
   
The Notes:
     
Maturity:
Unless otherwise paid off through the Gross Sales Escrow Account, all the
principal and interest on the Notes will be due and payable upon the earlier of
(i) upon demand made any time after the date that is 36 months from initial
issuance of a Note, (ii) the date upon which the Company completes the sale of
Common Stock (or like security) for aggregate gross proceeds of at least $2.5
million (a “Qualified Financing”), or (iii) the closing of an acquisition of the
Company, and Change of Control, as defined, whether by material merger,
reorganization, sale of assets or other similar material transaction (an
“Acquisition”). Note; (ii), (iii) and (iv) collectively referred to as “Maturity
Events.”
 
Interest Rate:
Interest shall accrue on all outstanding principal amounts of the Notes at a
rate of 10.5% per annum based on a 365-day year. Interest shall be due and
payable semi-annually, in arrears.
 
Conversion:
 
At the Note holder’s option, all or a portion of, the principal and accrued
interest on the Notes may be converted into shares of Common Stock (or a like
security); (i) issued in a Qualified Financing at the closing of the Qualified
Financing (determined as if such conversion were gross proceeds to the Company
of such financing); or (ii) at the market value of an Acquisition. The number of
shares into which the Notes are convertible will be equal the quotient of the
converted principal and interest divided by the Lower or (i) the price per share
issued in the Qualified Financing or the Acquisition, at a 20% discount or (ii)
$3.25. Each Note shall also convert into securities of the Company on any other
terms agreed upon by the Company and the holders of a majority of the
outstanding principal amount of the Notes (a “Majority”).

 
21

--------------------------------------------------------------------------------


 
Equal Treatment of
Holders:
No payments of principal or interest shall be made on any Note unless such
payment is made pro-rata to all holders of the Notes.
   
Transfer Restrictions:
The Notes will not be transferable without the prior written consent of the
Company.
   
Gross Sales Escrow
Account:
 
 
 
The Notes will be automatically repaid by the Company on a pro-rata basis
through the following: To the extent that the Company generates revenues the
holders of the Notes shall receive re-payment of a portion of their investment
amount at the end of each semi-annual period until they have received their
entire investment amount plus the ten and one-half percent (10.5%) annual
coupon. In order to provide for such redemption, the Company will place three
and one-half percent (3.5%) of the gross revenues derived by the Company into a
separate bank account (the “Redemption Funds”). The Redemption Funds will be
distributed pro-rata among the holders of the Notes within thirty (30) business
days after the end of each semi-annual measurement period.
   
The Warrants:
     
Shares Underlying
Warrants:
The Warrants will be exercisable for shares of Common Stock (or like security)
issued with a Qaulified Financing or Acquisition.
   
Number of Shares:
Each Warrant shall be exercisable into one share of the Company’s voting Common
Stock (or like security) issued with a Qualified Financing or Acquisition
   
Exercise Price:
$0.75 per share and contain a cashless exercise option.
   
Exercise Period:
The Warrants may not be exercised prior to the earlier of any Maturity Event.
The Warrants may not be exercised from and after earlier of seven (7) years form
the date of issuance or a public offering of the Company’s stock.
   
Transfer Restrictions:
The Warrants will not be transferable without the prior written consent of the
Company.
   
Other Terms:
     
Registration
Rights:
The Common Stock (or a like security) issuable upon the conversion of the Notes
and the exercise of the Warrants will be entitled to “piggyback” registration
rights with respect to certain registrations of equity securities of the Company
under the Securities Act, subject to underwriter “cutbacks”. There shall be no
registration rights for the Common Stock with respect to the Company’s
registration statement for an IPO, or in the event that the Company files a
registration statement on Form S-4 (mergers) or S-8 (stock option plans). There
can be no assurance that the Company will ever file a registration statement to
register the Common Stock, or if filed, that such registration statement will
become effective, or that once effective, that such effectiveness will be
maintained.
   
Board Representation:
A member will be nominated to the Company’s Board of Directos, by, (i) an
investor who subscribes for in excess of $750,000, or (ii) a majority of the
investors once $250,000 is raised.
   
Placement Agent:
The Company has elected to use the services of a Placement Agent. As part of
such engagement the Company has agreed to a 10% placement fee, a 2%
non-accountable expense allowance as well as placement agent warrants equal to
10% of the capital raised, exercisable over five years at a price equal to $3.25
per shares with standard anti-dilution rights in terms of time and price. No
compensation will be received by the Placement Agent if an investor is
introduced directly by current management of the Company.

 
 
22

--------------------------------------------------------------------------------

 